MEMORANDUM *
Domingo A. Lopez appeals the tax court’s imposition of penalties for negligence and substantial understatement of tax.1 We affirm. The tax court permissibly concluded that Lopez failed to show that his reliance on the advice of his tax attorney, Denis McDevitt, was reasonable.2 McDevitt testified that, he did not “endorse” the investment, and it is unclear whether Lopez even asked him to perform a thorough review. Additionally, the offering documents clearly warned that the investments carried high tax risks. Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See 26 U.S.C. §§ 6653, 6661 (1982).


. We review the tax court’s findings for clear error. Allen v. Comm'r, 925 F.2d 348, 351 (9th Cir. 1991).